Citation Nr: 0913641	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for diplopia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision, which 
granted service connection for diplopia and assigned an 
initial noncompensable rating.

The Veteran testified before the undersigned at a December 
2007 travel board hearing.  A transcript has been associated 
with the file.

The Board granted a motion to advance the case on the docket 
due to the Veteran's age.  See 38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c)(2008).  
 
The Board remanded this case in January and August 2008 for 
further evidentiary development.  It returns now for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand this case again.

The Board's prior remand was to obtain an adequate VA 
examination.  The Veteran was seen for an additional 
examination in November 2008, but the examination was not 
performed pursuant to the directives in the August 2008 Board 
remand.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when if fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board must remand again.  

The Board notes that the November 2008 VA examination was 
inadequate not because it was poorly done, but because it was 
not performed during a period of time when the Veteran was 
experiencing an episode of his diplopia, in compliance with 
the directives of the August 2008 remand.  In the August 2008 
remand, the Board noted that the Veteran's diplopia was 
episodic in nature, with episodes lasting for weeks at a 
time.  As such, the Board directed the RO to schedule a VA 
examination while the Veteran's diplopia was active.  See 
Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in 
evaluating disabilities that are subject to periodic 
exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).  This was not done.  
The November 2008 VA examination report indicates that at the 
time of the examination there were no diplopia signs in 
either eye.  The examiner found no diplopia existed on 
primary gaze with correction and noted that the Veteran 
complained of diplopia with uncorrected vision.  There is 
also no documentation indicating that the RO attempted to 
schedule the VA examination during a period when the 
Veteran's diplopia was active.   As such, the case must be 
remanded for a VA examination to be scheduled.  

Further, the chart associated with the November 2008 VA 
examination is non-interpretable.  It does not indicate where 
the Veteran's diplopia exists or the degree of his muscle 
function pursuant to 38 C.F.R. § 4.77.  The Board takes 
advantage of this opportunity to include the following 
description of the ratings criteria to provide the next 
examiner an idea of what the Board needs from the examination 
report.  

The Veteran's diplopia is rated under Diagnostic Code 6090.  
Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  38 C.F.R. 
38 C.F.R. § 4.84a (2008).  To evaluate the muscle function of 
the eye, 38 C.F.R. § 4.77 provides that measurements will be 
performed using a Goldmann Perimeter Chart (as in Figure 2 of 
the rating schedule).  38 C.F.R. § 4.77 (emphasis added).  
The chart identifies four major quadrants, (upward, downward, 
and two lateral) plus a central field (20 degrees or less).  
The examiner will chart the areas in which diplopia exists, 
and such plotted chart will be made a part of the examination 
report.  Id. (emphasis added).  Muscle function is considered 
normal (20/40) when diplopia does not exist within 40 degrees 
in the lateral or downward quadrants, or within 30 degrees in 
the upward quadrant.  Impairment of muscle function is to be 
supported in each instance by record of actual appropriate 
pathology.  Diplopia which is only occasional or correctable 
is not considered a disability.  38 C.F.R. § 4.77.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.  
38 C.F.R. § 4.84a, DC 6090, Note (3).

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Id.

According to the rating schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
Note (4).  For the examination to be adequate, the Board must 
have the Goldmann Perimeter Chart completed and included with 
the report.  

Additionally, in November 2007, the Veteran submitted a 
written statement, which provides that he was treated by a 
Dr. Kanis, of Stoneham, Massachusetts, and a Dr. Gagette, of 
Malden, Massachusetts.  The claims file contains a September 
1995 report signed by Dr. Kanis, numerous handwritten, 
undated treatment notes, and a September 1995 MRI report, 
signed by a Dr. O'Reilly.  However, there are no further 
treatment records associated with the file.  The claims file 
also contains a June 2000 letter, authored by a Dr. Murphy, 
of Medford, Massachusetts, which indicates that he treated 
the Veteran from 1978 to 1992 and includes a November 1995 
eye examination report.  No action was taken by the RO to 
obtain these records.  

The Board notes that the Veteran was furnished with proper 
notice in February 2004, provided copies of Form 21-2142, and 
requested to sign the authorization form to enable the VA to 
obtain private medical records.  Although the Veteran did not 
submit such signed authorization forms, or indicate that he 
received private medical treatment at the time, the claims 
file contained some records from the above-referenced private 
medical providers.  Furthermore, the November 2007 statement 
provides specific names and addresses of physicians who 
treated the Veteran for his eye problems.  The Board finds 
that these records are relevant and would assist in the 
adjudication of this claim.  As such, the RO should obtain 
these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Assist the Veteran in obtaining the 
additional medical records, to include 
treatment records from Dr. Kanis, Dr. 
Gagette, Dr. Murphy, and Dr. O'Reilly, 
and associate these records in the 
claims file.  All efforts to assist the 
Veteran in obtaining these non-Federal 
records should be well documented and 
should comply with 38 C.F.R. 
§ 3.159(e).  

2.	Then schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his diplopia.  
Efforts should be made to schedule this 
VA examination during a time when the 
Veteran's diplopia is active.  
Sufficient evaluations should be 
scheduled to evaluate the Veteran's 
visual impairment.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
In particular, a Goldman Perimeter 
Chart should be completed and 
associated with the record pursuant to 
38 C.F.R. § 4.77, Figure 2. 

3.	After ensuring the VA examination is 
complete and that any action needed to 
comply with the VCAA has been 
completed, the RO should readjudicate 
the claim on the merits.  If the 
benefits sought are not granted, the 
Veteran and his representative should 
be furnished with a SSOC and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

